 In the Matter Of STANDARD HAT COMPANYandUNITED HATTERS, CAP& MILLINERY WORKERS INTERNATIONAL UNIONIn the Matter of STANDARD HAT COMPANYandUNITED HATTERS, CAP& MILLINERY WORKERS INTERNATIONAL UNIONCases Nos. R-1129 and C-1310, respectivelySUPPLEMENT AND AMENDMENT TO DIRECTION OFELECTIONFebruary 13, 1940On November 17, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order, and Direction of Election 1in the above-entitled proceedings.The Direction of Election directedthat an election by secret ballot be conducted at such time as theBoard should in the future direct, among the production employeesof the Standard Hat Company, excluding the plant superintendent,,inspectors, foremen and foreladies,machinist, floorboys, porters,shipping-department employees, and office and clerical help, and in-,eluding extra help and apprentices, to determine whether or notthey desired to be represented by United Hatters, Cap & MillineryWorkers InternationalUnion, for the purposes of collectivebargaining.Having been advised by the Regional Director for the TenthRegion (Atlanta, Georgia) that an election might now be appropri-ately held, the Board, on February 2, 1940, issued and duly servedupon the parties, a notice that unless sufficient cause to the contrarywas shown, it would order an election among certain employeesdescribed below whose names appear on the pay roll last precedingthis Supplement and Amendment to Direction of Election.Noobjection having been made, more than 14 months having elapsedsince the original hearing in October 1938, and no reason appearingwhy a recent pay-roll date should not be used for said purpose, theBoard hereby supplements and amends its Direction of Election, toread as follows :117 N. L.R. B. 883.20 N. L. R. B., No. 39.425 426DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board.by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with StandardHat Company, Atlanta, Georgia, an election by secret ballot shall beconducted as early as possible but not later than thirty (30) daysfrom the date of this Supplement and Amendment to Direction ofElection, under the direction and supervision of the Regional Direc-tor for the Tenth Region, acting in this matter as an agent of theNational Labor Relations Board and subject to Article III, Section9, of said Rules and Regulations, among all production employees ofStandard Hat Company whose names appear on the pay roll lastpreceding the date of this Supplement and Amendment to Directionof Election, including employees who did not work during such pay-roll period because they were ill or on vacation, and employees whowere then or have since been temporarily laid off, and including alsoextrahelp and apprentices, but excluding the plant superintendent,inspectors, foremen and foreladies, machinist, floorboys, porters,shipping-department employees, and office and clerical help, andexcluding also employees who may have quit or may have been dis-charged forcausebetween the date of the pay roll above specifiedand the date of the election, to determine whether or not they desireto be represented by United Hatters, Cap and Millinery WorkersInternational Union, for the purposes of collective bargaining.